Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                BAK USA Technologies Corp.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  c/o Cheryl A. Green, Esq.                                       c/o Cheryl A. Green, Esq.
                                  500 Seneca Street, Unit 3-7                                     500 Seneca Street, Unit 3-7
                                  Buffalo, NY 14204                                               Buffalo, NY 14204
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Erie                                                            Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  Cash Realty & Auctions
                                                                                                  210 Sawyer Avenue Tonawanda, NY 14150
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




                      Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
Official Form 201                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 1
                                      Description: Main Document , Page 1 of 104
Debtor    BAK USA Technologies Corp.                                                                   Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 3341

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                     Relationship
                                                 District                                 When                              Case number, if known




                      Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
Official Form 201                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                           page 2
                                      Description: Main Document , Page 2 of 104
Debtor   BAK USA Technologies Corp.                                                                Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




                    Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
Official Form 201                Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                              page 3
                                    Description: Main Document , Page 3 of 104
Debtor    BAK USA Technologies Corp.                                                               Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on       March 28, 2019
                                                   MM / DD / YYYY


                             X   /s/ David Still                                                          David Still
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Director




18. Signature of attorney    X   /s/ Arthur G. Baumeister, Jr.                                             Date March 28, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Arthur G. Baumeister, Jr.
                                 Printed name

                                 Baumeister Denz LLP
                                 Firm name

                                 172 Franklin Street, Suite 2
                                 Buffalo, NY 14202
                                 Number, Street, City, State & ZIP Code


                                 Contact phone      (716) 852-1300               Email address      abaumeister@bdlegal.net


                                 Bar number and State




                    Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
Official Form 201                Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                             page 4
                                    Description: Main Document , Page 4 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
               Description: Main Document , Page 5 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
               Description: Main Document , Page 6 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
               Description: Main Document , Page 7 of 104
 Fill in this information to identify the case:

 Debtor name         BAK USA Technologies Corp.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          March 28, 2019                          X /s/ David Still
                                                                       Signature of individual signing on behalf of debtor

                                                                       David Still
                                                                       Printed name

                                                                       Director
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy




                    Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
                                   Description: Main Document , Page 8 of 104
 Fill in this information to identify the case:

 Debtor name            BAK USA Technologies Corp.

 United States Bankruptcy Court for the:                       WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           147,430.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           147,430.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $              6,332.28

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$       39,443,661.31


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         39,449,993.59




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                       Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
                                      Description: Main Document , Page 9 of 104
 Fill in this information to identify the case:

 Debtor name         BAK USA Technologies Corp.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number
                    Alden State Bank - frozen due to
           3.1.     judgment creditor restraining notice                    Checking                        1333                                             $0.00



                    J.P. Morgan Chase Bank - frozen due to
           3.2.     restraint by judgment creditor                          Checking                        0760                                             $0.00



 4.        Other cash equivalents (Identify all)


           4.1.     Misc. small checks                                                                                                               $1,155.00




 5.        Total of Part 1.                                                                                                                      $1,155.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                    Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
                                  Description: Main Document , Page 10 of 104
 Debtor         BAK USA Technologies Corp.                                                    Case number (If known)
                Name


        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Computers: approximately servers (4);
           approximately (5) surface laptops;
           approximately (5) dell or comparable laptops;
           apprxoimately (20) BAK laptops,
           approximately (5) desktops.                                                 Unknown                                                 $0.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                   $0.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                    Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
                                  Description: Main Document , Page 11 of 104
 Debtor         BAK USA Technologies Corp.                                                    Case number (If known)
                Name



 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            See attached listing - not all may still be viable                              $0.00                                        Unknown



 61.        Internet domain names and websites
            See attached listing - not all may still be viable                              $0.00                                        Unknown



 62.        Licenses, franchises, and royalties
            See attached listing - not all may still be viable                              $0.00                                        Unknown



 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                               $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                    Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
                                  Description: Main Document , Page 12 of 104
 Debtor         BAK USA Technologies Corp.                                                   Case number (If known)
                Name

    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                      Current value of
                                                                                                                      debtor's interest


 71.       Notes receivable
           Description (include name of obligor)

 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

           NYS Investment Tax Credit for Manufacturers                                         Tax year 2017                    $96,275.00


           NYS Investment Tax Credit for Manufacturers - amount
           below is estimated                                                                  Tax year 2018                    $50,000.00



 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                $146,275.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                    Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
                                  Description: Main Document , Page 13 of 104
 Debtor          BAK USA Technologies Corp.                                                                          Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $1,155.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                $146,275.00

 91. Total. Add lines 80 through 90 for each column                                                            $147,430.00           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $147,430.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                     Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
                                   Description: Main Document , Page 14 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 15 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 16 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 17 of 104
 Fill in this information to identify the case:

 Debtor name         BAK USA Technologies Corp.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                    Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
                                  Description: Main Document , Page 18 of 104
 Fill in this information to identify the case:

 Debtor name         BAK USA Technologies Corp.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                           $17.55        $0.00
           Aaron M. Bishop                                           Check all that apply.
           64 Homestead Avenue                                          Contingent
           Depew, NY 14043                                              Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2018                                                      Excess Withholding
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $490.17         $0.00
           Alex A. Fernandez                                         Check all that apply.
           100 Ellwood Avenue                                           Contingent
           Buffalo, NY 14222-3000                                       Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2018                                                      Excess Withholding
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 20
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   38055                               Best Case Bankruptcy
                    Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
                                  Description: Main Document , Page 19 of 104
 Debtor       BAK USA Technologies Corp.                                                                      Case number (if known)
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $13.57    $0.00
          Ali H. Al Shemmary                                         Check all that apply.
          51Fayer Street                                                Contingent
          Buffalo, NY 14207                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Excess Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $22.42    $0.00
          Amanda B. Schiferle                                        Check all that apply.
          184 Sprucewood Terrace                                        Contingent
          Buffalo, NY 14221                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Excess Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $490.17    $0.00
          Bertholt L. Schroeder                                      Check all that apply.
          21 Woodward Avenue                                            Contingent
          Upper                                                         Unliquidated
          Buffalo, NY 14214                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Excess Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $27.14    $0.00
          Bo Zhang                                                   Check all that apply.
          216 Wendel Avenue                                             Contingent
          Buffalo, NY 14223                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Excess Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2 of 20
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                     Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
                                   Description: Main Document , Page 20 of 104
 Debtor       BAK USA Technologies Corp.                                                                      Case number (if known)
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $61.41    $0.00
          Brian M. Sas                                               Check all that apply.
          1273 Hertel Avenue                                            Contingent
          Buffalo, NY 14216                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Excess Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $938.44    $0.00
          California Franchise Tax Board                             Check all that apply.
          P.O. Box 942857                                               Contingent
          Sacramento, CA 94257-0511                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Franchise Tax

          Last 4 digits of account number 9000                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $227.19    $0.00
          Cheryl A. Green                                            Check all that apply.
          110 Old Meadow Drive                                          Contingent
          East Amherst, NY 14051                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Excess Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $121.88    $0.00
          Christina Collins                                          Check all that apply.
          7154 Ward Road                                                Contingent
          North Tonawanda, NY 14120                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Excess Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 3 of 20
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                     Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
                                   Description: Main Document , Page 21 of 104
 Debtor       BAK USA Technologies Corp.                                                                      Case number (if known)
              Name

 2.11     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $60.94    $0.00
          Christopher M. Jankowski                                   Check all that apply.
          157 Trowbridge Street                                         Contingent
          Buffalo, NY 14220                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Excess Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.12     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown     $0.00
          Colorado Department of Revenue                             Check all that apply.
          Denver                                                        Contingent
                                                                        Unliquidated
          Denver, CO 80261-0008                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Franchise taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.13     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $35.10    $0.00
          Don Eaves                                                  Check all that apply.
          225 Hinman Street                                             Contingent
          Wilson, NY 14172                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Excess Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.14     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $67.13    $0.00
          Eric W. Robinson                                           Check all that apply.
          64 Brook Edge Road                                            Contingent
          Depew, NY 14043                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Excess Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 4 of 20
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                     Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
                                   Description: Main Document , Page 22 of 104
 Debtor       BAK USA Technologies Corp.                                                                      Case number (if known)
              Name

 2.15     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $320.28    $320.28
          Eva C. Bak                                                 Check all that apply.
          39 Days Park                                                  Contingent
          Buffalo, NY 14201                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Excess witholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.16     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $300.00    $300.00
          Florida Department of Revenue                              Check all that apply.
          1415 W. US Highway 90, Suite 115                              Contingent
          Lake City, FL 32055-6156                                      Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Franchise taxes

          Last 4 digits of account number 8623                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.17     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $35.10    $0.00
          Gideon Paul Arugollu                                       Check all that apply.
          72 Winton Street                                              Contingent
          Buffalo, NY 14214                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Excess Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.18     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $61.41    $0.00
          Ian M. Donnelly                                            Check all that apply.
          845 Potomac Avenue                                            Contingent
          Buffalo, NY 14209                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Excess Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 5 of 20
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                     Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
                                   Description: Main Document , Page 23 of 104
 Debtor       BAK USA Technologies Corp.                                                                      Case number (if known)
              Name

 2.19     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $44.00    $44.00
          Internal Revenue Service                                   Check all that apply.
          P.O. Box 7346                                                 Contingent
          Philadelphia, PA 19101-7346                                   Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2017                                                       taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.20     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown     Unknown
          Iowa Department of Revenue                                 Check all that apply.
          P.O. Box 10466                                                Contingent
          Des Moines, IA 50306-0466                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Franchise taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.21     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $27.14    $0.00
          James A. Colombo III                                       Check all that apply.
          427 Prospect Avenue                                           Contingent
          Apartment 3                                                   Unliquidated
          Buffalo, NY 14201                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Excess Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.22     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $121.88    $0.00
          James E. Soyle                                             Check all that apply.
          10760 Bodine Road                                             Contingent
          Clarence, NY 14031                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Excess Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 6 of 20
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                     Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
                                   Description: Main Document , Page 24 of 104
 Debtor       BAK USA Technologies Corp.                                                                      Case number (if known)
              Name

 2.23     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $67.13    $0.00
          Jennifer S. Delair                                         Check all that apply.
          20 Cherrywood Ridge                                           Contingent
          Holland, NY 14080                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Excess Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.24     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown     $0.00
          Kansas Department of Revenue                               Check all that apply.
          P.O. Box 758571                                               Contingent
          Topeka, KS 66675-8571                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Franchise taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.25     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $27.14    $0.00
          Karthik Tha Shanmugasundaram                               Check all that apply.
          2100 Sheridan Drive                                           Contingent
          Apartment 114                                                 Unliquidated
          Buffalo, NY 14223                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Excess Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.26     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown     $0.00
          Kentucky Department of Revenue                             Check all that apply.
          P.O. Box 181, Station 52                                      Contingent
          Frankfort, KY 40602-0181                                      Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Franchise taxes

          Last 4 digits of account number 9638                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 7 of 20
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                     Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
                                   Description: Main Document , Page 25 of 104
 Debtor       BAK USA Technologies Corp.                                                                      Case number (if known)
              Name

 2.27     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $35.10    $0.00
          Koushikee Chatterjee                                       Check all that apply.
          59 LaSalle Avenue                                             Contingent
          Apartment 315                                                 Unliquidated
          Buffalo, NY 14214                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Excess Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.28     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $284.35    $0.00
          Kristen A. Johnson                                         Check all that apply.
          346 Conneticut Street                                         Contingent
          Apartment 502                                                 Unliquidated
          Buffalo, NY 14213                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Excess Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.29     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $121.88    $0.00
          Luis A. Fernandez                                          Check all that apply.
          39 Days Park                                                  Contingent
          Buffalo, NY 14201                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Excess Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.30     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $490.17    $0.00
          Matt E. Malloy                                             Check all that apply.
          7743 Back Creek Road                                          Contingent
          Hamburg, NY 14075                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Excess Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 8 of 20
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                     Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
                                   Description: Main Document , Page 26 of 104
 Debtor       BAK USA Technologies Corp.                                                                      Case number (if known)
              Name

 2.31     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $490.17    $0.00
          Michael R. Dutka                                           Check all that apply.
          2332 Winterberry Drive                                        Contingent
          Lake View, NY 14085                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Excess Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.32     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $67.13    $0.00
          Michael S. Seamans                                         Check all that apply.
          220 Wayside Drive                                             Contingent
          Depew, NY 14043                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Excess Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.33     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $67.13    $0.00
          Michael Smeal                                              Check all that apply.
          133 South 900 E                                               Contingent
          Apartment 4                                                   Unliquidated
          Salt Lake City, UT 84102                                      Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Excess Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.34     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown     $0.00
          Michigan Department of Treasury                            Check all that apply.
          P.O. Box 30803                                                Contingent
          Lansing, MI 48909                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Franchise taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 9 of 20
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                     Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
                                   Description: Main Document , Page 27 of 104
 Debtor       BAK USA Technologies Corp.                                                                      Case number (if known)
              Name

 2.35     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown     $0.00
          New Jersey Division of Taxation                            Check all that apply.
          P.O. Box 333                                                  Contingent
          Trenton, NJ 08646-0333                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Franchise taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.36     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown     $0.00
          New York State Dept of Tax                                 Check all that apply.
          Bankruptcy Unit                                               Contingent
          POB 5300                                                      Unliquidated
          Albany, NY 12205-0300                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Franchise Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.37     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown     $0.00
          North Dakota Office of State Tax                           Check all that apply.
          Commiss                                                       Contingent
          600 E. Boulevard Avenue                                       Unliquidated
          Department 127                                                Disputed
          Bismarck, ND 58505
          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Franchise taxes

          Last 4 digits of account number 3056                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.38     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $17.55    $0.00
          Oscar Prada-Gonzalez                                       Check all that apply.
          551 7th Street                                                Contingent
          Buffalo, NY 14201                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Excess Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 10 of 20
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                     Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
                                   Description: Main Document , Page 28 of 104
 Debtor       BAK USA Technologies Corp.                                                                      Case number (if known)
              Name

 2.39     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $35.10    $0.00
          Rachel M. Ernisse                                          Check all that apply.
          449 Richmond Avenue                                           Contingent
          Buffalo, NY 14222                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Excess Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.40     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $67.13    $0.00
          Samantha L. Pierce                                         Check all that apply.
          600 11th Avenue North                                         Contingent
          Apartment 102                                                 Unliquidated
          Nashville, TN 37203                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Excess Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.41     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $60.94    $0.00
          Sara F. Vanhoose                                           Check all that apply.
          2480 Linwood Avenue                                           Contingent
          #1                                                            Unliquidated
          Niagara Falls, NY 14305                                       Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Excess Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.42     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $330.38    $0.00
          Shawn M. Saffer                                            Check all that apply.
          304 Wellington Road                                           Contingent
          Floor #1                                                      Unliquidated
          Buffalo, NY 14216                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Excess Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 11 of 20
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                     Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
                                   Description: Main Document , Page 29 of 104
 Debtor       BAK USA Technologies Corp.                                                                      Case number (if known)
              Name

 2.43     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $437.00    $437.00
          South Carolina Department of                               Check all that apply.
          Revenue                                                       Contingent
          P.O. Box 125                                                  Unliquidated
          Columbia, SC 29214-0400                                       Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Franchise taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.44     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown     $0.00
          South Dakota Department of                                 Check all that apply.
          Revenue                                                       Contingent
          445 E. Capital Avenue                                         Unliquidated
          Pierre, SD 57501                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Franchise taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.45     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $121.88    $0.00
          Steven Adamski Jr.                                         Check all that apply.
          33 Montfort Drive                                             Contingent
          Buffalo, NY 14225                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Excess Witholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.46     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $106.76    $0.00
          Timothy M. Dietrich                                        Check all that apply.
          210 North Wells Street                                        Contingent
          #3601                                                         Unliquidated
          Chicago, IL 60606                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Excess Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 12 of 20
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                     Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
                                   Description: Main Document , Page 30 of 104
 Debtor        BAK USA Technologies Corp.                                                                     Case number (if known)
               Name

 2.47       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $22.42     $0.00
            Zachary T. Swan                                          Check all that apply.
            416 South Street                                            Contingent
            East Aurora, NY 14052                                       Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:
            2018                                                     Excess Withholding
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes



 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.             $9,777,114.00
           425 Michigan Avenue, LLC                                                    Contingent
           McGuire Development                                                         Unliquidated
           344 Cayuga Road
                                                                                       Disputed
           Buffalo, NY 14225
           Date(s) debt was incurred 2019
                                                                                   Basis for the claim:     Commericial lease
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.            $25,520,219.17
           B. Thomas Golisano                                                          Contingent
           c/o Fishers Asset Management                                                Unliquidated
           1 Fishers Road                                                              Disputed
           Pittsford, NY 14534
                                                                                   Basis for the claim:     Note
           Date(s) debt was incurred 2016-17
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes


 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $9,660.00
           Be Relevant Group, LLC                                                      Contingent
           1 News Plaza                                                                Unliquidated
           Buffalo, NY 14203                                                           Disputed
           Date(s) debt was incurred 2018
                                                                                   Basis for the claim:     Program management
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  Unknown
           Buffalo News                                                                Contingent
           1 News Plaza                                                                Unliquidated
           P.O. Box 5183                                                               Disputed
           Buffalo, NY 14240
                                                                                   Basis for the claim:     subscription
           Date(s) debt was incurred     2018
           Last 4 digits of account number      8415                               Is the claim subject to offset?     No       Yes


 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $275.00
           Chameleon Communications                                                    Contingent
           510 Franklin Street                                                         Unliquidated
           Buffalo, NY 14202                                                           Disputed
           Date(s) debt was incurred 2018
                                                                                   Basis for the claim:     marketing
           Last 4 digits of account number 9005
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 13 of 20
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                      Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
                                    Description: Main Document , Page 31 of 104
 Debtor       BAK USA Technologies Corp.                                                              Case number (if known)
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Cheryl A. Green, Esq.                                                 Contingent
          500 Seneca Street                                                     Unliquidated
          Unite3-7                                                              Disputed
          Buffalo, NY 14204
                                                                             Basis for the claim:    Legal fees and disbursements
          Date(s) debt was incurred 2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,112.00
          Christian Bak
          c/o Leslie Zemnick                                                    Contingent
          20 Waterside Plaza                                                    Unliquidated
          Apartent 5A                                                           Disputed
          New York, NY 10010
                                                                             Basis for the claim:    moving expense
          Date(s) debt was incurred      2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $454,655.79
          Commercial Bank of Ethopia                                            Contingent
          TF CPC                                                                Unliquidated
          Addis Ababa
                                                                                Disputed
          ETHIOPIA
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    contract
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,781.25
          Dataprise, Inc.                                                       Contingent
          9600 Blackwell Road, 4th Fl.                                          Unliquidated
          Rockville, MD 20850                                                   Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number 1251
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,721.90
          Dun & Bradstreet                                                      Contingent
          P.O. Box 75434                                                        Unliquidated
          Chicago, IL 60675                                                     Disputed
          Date(s) debt was incurred      2018                                Basis for the claim:    vendor
          Last 4 digits of account number       4733
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Edovo                                                                 Contingent
          215 W. Superior Street                                                Unliquidated
          Suite 600                                                             Disputed
          Chicago, IL 60654
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred 2018
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,834.00
          Education Alliance, LLC                                               Contingent
          Program: Success Files                                                Unliquidated
          4400 N. Federal Hightway, Suite 210-27                                Disputed
          Boca Raton, FL 33431
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred 2018
          Last 4 digits of account number 2568                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 14 of 20
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                     Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
                                   Description: Main Document , Page 32 of 104
 Debtor       BAK USA Technologies Corp.                                                              Case number (if known)
              Name

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,000.00
          Educators Network                                                     Contingent
          75 Mill Street                                                        Unliquidated
          Colchester, CT 06415                                                  Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $892,625.00
          Elitegroup Computer Systems, Inc.
          c/o David Tsai, Esq.                                                  Contingent
          Pillsbury Winthrop Shaw Pittman LLP                                   Unliquidated
          Four Embarcadero Center, 22nd Floor                                   Disputed
          San Francisco, CA 94111
                                                                             Basis for the claim:    judgment
          Date(s) debt was incurred 2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $116.32
          EWI                                                                   Contingent
          1250 Arthur E Adams Drive                                             Unliquidated
          Columbus, OH 43211                                                    Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number 2759
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,750.00
          Expert Moving LLC                                                     Contingent
          1585 Main Street                                                      Unliquidated
          Buffalo, NY 14209                                                     Disputed
          Date(s) debt was incurred      2018                                Basis for the claim:    Moving Company
          Last 4 digits of account number       1418
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $400,319.83
          GeoSAS Consulting Service PLC                                         Contingent
          c/o Kidane Zista                                                      Unliquidated
          285 Ashland Avenue                                                    Disputed
          Buffalo, NY 14222
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred 2018
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,400.00
          Great Lakes Building Systems                                          Contingent
          116 Gruner Road                                                       Unliquidated
          Buffalo, NY 14227                                                     Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number 2181
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $605.00
          GS1 US, Inc.                                                          Contingent
          7887 Washington Village Drive                                         Unliquidated
          Suite 300                                                             Disputed
          Dayton, OH 45459
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred 2018
          Last 4 digits of account number 4897                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 15 of 20
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                     Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
                                   Description: Main Document , Page 33 of 104
 Debtor       BAK USA Technologies Corp.                                                              Case number (if known)
              Name

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $746.66
          Halo Branded Solutions                                                Contingent
          3182 Momentum Place                                                   Unliquidated
          Chicago, IL 60689                                                     Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number       5771
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $78.68
          Hanover Insurance                                                     Contingent
          P.O. Box 580045                                                       Unliquidated
          Charlotte, NC 28258-0045                                              Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    insurance premium
          Last 4 digits of account number       1442
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $19,211.29
          Hodgson Russ
          The Guaranty Building                                                 Contingent
          140 Pearl Street, Suite 100                                           Unliquidated
          Attention: James Thoman                                               Disputed
          Buffalo, NY 14202
                                                                             Basis for the claim:    Legal Services
          Date(s) debt was incurred 2018
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $804.75
          Keller Bros. & Miller                                                 Contingent
          401 Franklin Street                                                   Unliquidated
          Buffalo, NY 14202                                                     Disputed
          Date(s) debt was incurred      2018                                Basis for the claim:    Vendor
          Last 4 digits of account number       1341
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,400.00
          Luke Letosky                                                          Contingent
          73 Harrison Avenue                                                    Unliquidated
          Hicksville, NY 11801                                                  Disputed
          Date(s) debt was incurred      2018                                Basis for the claim:    Vendor
          Last 4 digits of account number       0118
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $24,400.50
          Lumsden & McCormick LP                                                Contingent
          369 Franklin Street                                                   Unliquidated
          Buffalo, NY 14202                                                     Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    accounting fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Microsoft Corporation                                                 Contingent
          Attn: Jeff Martinson                                                  Unliquidated
          1 Microsoft Way
                                                                                Disputed
          Redmond, WA 98052-6399
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Claims arising from Retail Reseller Agreement
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 16 of 20
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                     Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
                                   Description: Main Document , Page 34 of 104
 Debtor       BAK USA Technologies Corp.                                                              Case number (if known)
              Name

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Microsoft Corporation
          Attn: OEM Contracts                                                   Contingent
          Americas Operations Center                                            Unliquidated
          6100 Neil Road                                                        Disputed
          Reno, NV 89511
                                                                             Basis for the claim:    Claims arising from OEM agreement
          Date(s) debt was incurred 2018
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,492.87
          Mohawk Global                                                         Contingent
          P.O. Box 3065                                                         Unliquidated
          Syracuse, NY 13220                                                    Disputed
          Date(s) debt was incurred      2018                                Basis for the claim:    Vendor
          Last 4 digits of account number       A01
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $51.00
          New York State Thruway                                                Contingent
          EZ Pass Violations Processing Center                                  Unliquidated
          P.O. Box 15186                                                        Disputed
          Albany, NY 12212
                                                                             Basis for the claim:    tolls
          Date(s) debt was incurred 2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,062.50
          Package Design & Supply                                               Contingent
          1014 Northampton Street                                               Unliquidated
          Buffalo, NY 14211                                                     Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number       0593
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $260.00
          Paychex                                                               Contingent
          33 Dodge Road                                                         Unliquidated
          Suite 110                                                             Disputed
          Getzville, NY 14068
                                                                             Basis for the claim:    services
          Date(s) debt was incurred      2019
          Last 4 digits of account number       5047                         Is the claim subject to offset?     No       Yes


 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,857.50
          Phillips Lytle LLP                                                    Contingent
          One Canalside                                                         Unliquidated
          125 Main Street                                                       Disputed
          Buffalo, NY 14203
                                                                             Basis for the claim:    Legal Services
          Date(s) debt was incurred      2018
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,088.40
          PS Elliott Services, Inc.                                             Contingent
          1767 Kenmore Avenue                                                   Unliquidated
          Buffalo, NY 14217                                                     Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number       1650
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 17 of 20
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                     Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
                                   Description: Main Document , Page 35 of 104
 Debtor       BAK USA Technologies Corp.                                                              Case number (if known)
              Name

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $152.00
          Quest Diagnotics                                                      Contingent
          P.O. Box 740709                                                       Unliquidated
          Atlanta, GA 30374                                                     Disputed
          Date(s) debt was incurred      2018                                Basis for the claim:    Services
          Last 4 digits of account number       7877
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $2,126,684.93
          R. Wayne LeChase Irrevocable Trust                                    Contingent
          c/o Fishers Asset Management                                          Unliquidated
          1 Fishers Road                                                        Disputed
          Pittsford, NY 14534
                                                                             Basis for the claim:    Note
          Date(s) debt was incurred 2016
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,041.43
          Spectrum Business f/k/a Time Warner                                   Contingent
          P.O. Box 70872                                                        Unliquidated
          Charlotte, NC 28272                                                   Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number 1001
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,386.98
          Spectrum Industries, Inc.                                             Contingent
          925 First Avenue                                                      Unliquidated
          P.O. Box 400                                                          Disputed
          Chippewa Falls, WI 54729
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred 2018
          Last 4 digits of account number       0000                         Is the claim subject to offset?     No       Yes


 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $765.36
          Speed Global Services                                                 Contingent
          2299 Kenmore Avenue                                                   Unliquidated
          Buffalo, NY 14207                                                     Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $48,125.00
          StrategizeIT-Egypt, LLC
          Flat 2, Building 63, Street 9                                         Contingent
          Asmarat heights Compound                                              Unliquidated
          Mokattam, Cairo                                                       Disputed
          EGYPT
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred 2018
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,635.84
          Streamline Designs                                                    Contingent
          3475 Niagara Falls Boulevard                                          Unliquidated
          North Tonawanda, NY 14120                                             Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number 3053
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 18 of 20
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                     Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
                                   Description: Main Document , Page 36 of 104
 Debtor       BAK USA Technologies Corp.                                                              Case number (if known)
              Name

 3.41      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $3,613.29
           Synnex Corp.                                                         Contingent
           39 Pelham Ridge Drive                                                Unliquidated
           Greenville, SC 29615                                                 Disputed
           Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Vendor
           Last 4 digits of account number      0825
                                                                             Is the claim subject to offset?     No       Yes

 3.42      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $229.76
           TIPS                                                                 Contingent
           The Interlocal Purchasing System                                     Unliquidated
           4845 US Hwy 271 N.                                                   Disputed
           Pittsburg, TX 75686
                                                                             Basis for the claim:    Vendor
           Date(s) debt was incurred 2018
           Last 4 digits of account number 3618                              Is the claim subject to offset?     No       Yes


 3.43      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $229.34
           United Way of Buffalo & Erie County                                  Contingent
           742 Delaware Avenue                                                  Unliquidated
           Buffalo, NY 14209                                                    Disputed
           Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Vendor
           Last 4 digits of account number 0677
                                                                             Is the claim subject to offset?     No       Yes

 3.44      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $3,747.53
           UPS                                                                  Contingent
           P.O. Box 7247-0244                                                   Unliquidated
           Philadelphia, PA 19170                                               Disputed
           Date(s) debt was incurred 2018
                                                                             Basis for the claim:    carrier
           Last 4 digits of account number      12Y7
                                                                             Is the claim subject to offset?     No       Yes

 3.45      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $3,722.67
           US Bank Equipment Finance                                            Contingent
           1310 Madrid Street                                                   Unliquidated
           Marshall, MN 56258                                                   Disputed
           Date(s) debt was incurred 2018
                                                                             Basis for the claim:    lease payments
           Last 4 digits of account number 6000
                                                                             Is the claim subject to offset?     No       Yes

 3.46      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $3,652.58
           Verizon
           500 Technology Drive                                                 Contingent
           Suite 550                                                            Unliquidated
           Bankruptcy Department                                                Disputed
           Saint Charles, MO 63304
                                                                             Basis for the claim:    Vendor
           Date(s) debt was incurred 2018
           Last 4 digits of account number      1811                         Is the claim subject to offset?     No       Yes


 3.47      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.      $51,031.19
           Working Knowledge, LLC                                               Contingent
           435 Lawrence Bell Drive                                              Unliquidated
           Suite 3                                                              Disputed
           Buffalo, NY 14221
                                                                             Basis for the claim:    Judgment
           Date(s) debt was incurred 2018
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 19 of 20
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                     Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
                                   Description: Main Document , Page 37 of 104
 Debtor       BAK USA Technologies Corp.                                                           Case number (if known)
              Name

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                               On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                  related creditor (if any) listed?                account number, if
                                                                                                                                                   any
 4.1       Dun & Bradstreet
           c/o Global Hawk Resources                                                              Line     3.10
           P.O. Box 2010
                                                                                                         Not listed. Explain
           Methuen, MA 01844

 4.2       Halo Branded Solutions
           c/o Biehl & Biehl, Inc.                                                                Line     3.20                                     4135
           P.O. Box 87410
                                                                                                         Not listed. Explain
           Carol Stream, IL 60188

 4.3       Lumsden & McCormick LP
           c/o ABC/Amega                                                                          Line     3.25                                     0889
           500 Seneca Street
                                                                                                         Not listed. Explain
           Suite 400
           Buffalo, NY 14204

 4.4       UPS
           c/o RMS                                                                                Line     3.44
           P.O. Box 361348
                                                                                                         Not listed. Explain
           Columbus, OH 43236

 4.5       Working Knowledge LLC
           c/o Getman & Biryla LLP                                                                Line     3.47
           800 Rand Building
                                                                                                         Not listed. Explain
           14 Lafayette Square
           Buffalo, NY 14203


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                      Total of claim amounts
 5a. Total claims from Part 1                                                                        5a.          $                     6,332.28
 5b. Total claims from Part 2                                                                        5b.    +     $                39,443,661.31

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                             5c.          $                   39,449,993.59




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 20 of 20
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                     Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
                                   Description: Main Document , Page 38 of 104
 Fill in this information to identify the case:

 Debtor name         BAK USA Technologies Corp.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or                   Retail/Reseller
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                                          Microsoft Corporation
                                                                                    Attn: Jeff Martinson
             List the contract number of any                                        1 Microsoft Way
                   government contract                                              Redmond, WA 98052-6399


 2.2.        State what the contract or                   OEM Licensing
             lease is for and the nature of               Agreement
             the debtor's interest
                                                                                    Microsoft Corporation
                  State the term remaining                                          Attn: OEM Contracts
                                                                                    Americas Operations Center
             List the contract number of any                                        6100 Neil Road
                   government contract                                              Reno, NV 89511




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                    Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
                                  Description: Main Document , Page 39 of 104
 Fill in this information to identify the case:

 Debtor name         BAK USA Technologies Corp.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                    Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
                                  Description: Main Document , Page 40 of 104
 Fill in this information to identify the case:

 Debtor name         BAK USA Technologies Corp.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                          $0.01
       From 1/01/2019 to Filing Date                                                                        business operations
                                                                                                   Other    ceased 11/2018


       For prior year:                                                                             Operating a business                             $6,800,000.00
       From 1/01/2018 to 12/31/2018                                                                         business operations -
                                                                                                   Other    estimated


       For year before that:                                                                       Operating a business                             $6,764,514.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other    business operations

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                    Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
                                  Description: Main Document , Page 41 of 104
 Debtor       BAK USA Technologies Corp.                                                                Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               J.P. Sa Couto, S.A.                                                                            Unknown                 Secured debt
                                                                                                                                      Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                    Other Surrender of
                                                                                                                                 component parts in satisfaction
                                                                                                                                 of debt in the amount of
                                                                                                                                 $1,308,844

       3.2.
               Working Knowledge LLC                                       1/19                             $12,500.00                Secured debt
               435 Lawrence Bell Dr., Suite 3                                                                                         Unsecured loan repayments
               Buffalo, NY 14221                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                   Other Execution on bank
                                                                                                                                 accounts at Alden State Bank
                                                                                                                                 and J.P. Morgan Chase Bank

       3.3.
               See auction report attached hereto                          1/2019                          $100,049.00                Secured debt
                                                                                                                                      Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                   Other expenses of auction,
                                                                                                                                 payroll, services, etc.


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

          None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Ulla Bak                                                    6/2018                           $40,000.00           repayment of loan

               Director and shareholder

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

          None

       Creditor's name and address                               Describe of the Property                                      Date                   Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

          None

       Creditor's name and address                               Description of the action creditor took                       Date action was                   Amount
                                                                                                                               taken

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                    Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
                                  Description: Main Document , Page 42 of 104
 Debtor       BAK USA Technologies Corp.                                                                    Case number (if known)



 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case               Court or agency's name and             Status of case
               Case number                                                                    address
       7.1.    Working Knowledge LLC vs.                         Collection action            NYS Supreme Court, Erie                     Pending
               BAK USA Technologies Corp.                                                     County                                      On appeal
               817389/2018
                                                                                                                                          Concluded


       7.2.    BAK USA Technologies Corp.                        landlord / tenant            NYS Supreme Court, Erie                     Pending
               v. 425 Michigan Ave., LLC                                                      County                                      On appeal
               819955/2018
                                                                                                                                          Concluded

       7.3.    BAK USA Technologies,                             vendor dispute               U.S.D.C., Norther District                  Pending
               Corp. v. Elitegroup Computer                                                   California                                  On appeal
               Systems, Inc.
                                                                                                                                          Concluded
               3:18-cv-05744-MMC

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                  Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss             Value of property
       how the loss occurred                                                                                                                                       lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                    Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
                                  Description: Main Document , Page 43 of 104
 Debtor        BAK USA Technologies Corp.                                                                Case number (if known)



                Who was paid or who received                         If not money, describe any property transferred           Dates            Total amount or
                the transfer?                                                                                                                            value
                Address
       11.1.    Baumeister Denz LLP
                172 Franklin Street, Suite 2
                Buffalo, NY 14202                                    Attorney Fees                                             3/19                   $5,000.00

                Email or website address
                abaumeister@bdlegal.net

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers           Total amount or
                                                                                                                      were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                  Date transfer          Total amount or
               Address                                           payments received or debts paid in exchange             was made                        value
       13.1 J.P. Sa Couto, S.A.                                  surrender of inventory of component
       .                                                         parts -- referenced in SOFA No. 3 above                 2/19                         Unknown

               Relationship to debtor
               None


       13.2 See attached auction report                          Substantially all of the assets of the
       .                                                         Debtor at auction                                       1/2019                   $100,049.00

               Relationship to debtor




 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                    Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
                                  Description: Main Document , Page 44 of 104
 Debtor      BAK USA Technologies Corp.                                                                 Case number (if known)



            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


           None

       Facility name and address                                     Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                    Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
                                  Description: Main Document , Page 45 of 104
 Debtor      BAK USA Technologies Corp.                                                                 Case number (if known)



 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Lumsden & McCormick LP                                                                                                     Various



    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                    Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
                                  Description: Main Document , Page 46 of 104
 Debtor      BAK USA Technologies Corp.                                                                 Case number (if known)




    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       B. Thomas Golisano                                                                                 Director / Shareholder                4,000,000
                                                                                                                                                shares of
                                                                                                                                                Series A
                                                                                                                                                Convertable
                                                                                                                                                Preferred
                                                                                                                                                Stock - 67.1%
                                                                                                                                                voting/equity
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       David Still                                                                                        Director


       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       R. Wayne LeChase                                                                                   Director


       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Ulla Bak                                                                                           Director / Shareholder                800,000
                                                                                                                                                shares of
                                                                                                                                                Voting
                                                                                                                                                Common
                                                                                                                                                Stock - 13.4%
                                                                                                                                                voting/equity
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       J.P. Bak                                                                                           Director / Shareholder                800,000
                                                                                                                                                shares of
                                                                                                                                                Voting
                                                                                                                                                Common
                                                                                                                                                Stock - 13.4%
                                                                                                                                                voting/equity



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                    Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
                                  Description: Main Document , Page 47 of 104
 Debtor      BAK USA Technologies Corp.                                                                 Case number (if known)



       Name                                           Address                                             Position and nature of any       % of interest, if
                                                                                                          interest                         any
       Christian Bak                                                                                      Shareholder                      260,000
                                                                                                                                           shares of
                                                                                                                                           Voting
                                                                                                                                           Common
                                                                                                                                           Stock - 4.4%
                                                                                                                                           voting/equity
       Name                                           Address                                             Position and nature of any       % of interest, if
                                                                                                          interest                         any
       Eva Bak                                                                                            Shareholder                      100,000
                                                                                                                                           shares of
                                                                                                                                           Voting
                                                                                                                                           Common
                                                                                                                                           Stock - 1.7%
                                                                                                                                           voting/equity


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any   Period during which
                                                                                                          interest                     position or interest
                                                                                                                                       was held
       Ulla Bak                                                                                           President/Secretary          through cessation
                                                                                                                                       of business in
                                                                                                                                       November, 2018
       Name                                           Address                                             Position and nature of any   Period during which
                                                                                                          interest                     position or interest
                                                                                                                                       was held
       Alan Jankowski                                                                                     Treasurer                    through
                                                                                                                                       termination within
                                                                                                                                       the past year
       Name                                           Address                                             Position and nature of any   Period during which
                                                                                                          interest                     position or interest
                                                                                                                                       was held
       J.P. Bak                                                                                           Chief Executive Officer      through cessation
                                                                                                                                       of business in
                                                                                                                                       November, 2018

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates         Reason for
                                                                 property                                                              providing the value
       30.1 Ulla Bak                                                                                                                   payroll
       .                                                         aproximately $84,000                                    various       compensation

               Relationship to debtor
               Shareholder/Director




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                    Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
                                  Description: Main Document , Page 48 of 104
 Debtor      BAK USA Technologies Corp.                                                                 Case number (if known)



               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.2 J.P. Bak                                                                                                                       payroll
       .                                                         approximately $90,000                                   various           compensation

               Relationship to debtor
               Shareholder/Director


       30.3 Christian Bak                                                                                                                  payroll
       .                                                         approximately $72,000                                   various           compensation

               Relationship to debtor
               Shareholder


       30.4 Eva Bak                                                                                                                        payroll
       .                                                         approximately $72,000                                   various           compensation

               Relationship to debtor
               Shareholder


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         March 28, 2019

 /s/ David Still                                                        David Still
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Director

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                    Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
                                  Description: Main Document , Page 49 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 50 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 51 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 52 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 53 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 54 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 55 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 56 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 57 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 58 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 59 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 60 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 61 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 62 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 63 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 64 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 65 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 66 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 67 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 68 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 69 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 70 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 71 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 72 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 73 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 74 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 75 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 76 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 77 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 78 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 79 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 80 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 81 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 82 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 83 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 84 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 85 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 86 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 87 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 88 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 89 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 90 of 104
Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 91 of 104
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Western District of New York
 In re       BAK USA Technologies Corp.                                                                       Case No.
                                                                                 Debtor(s)                    Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     5,000.00
             Prior to the filing of this statement I have received                                        $                     5,000.00
             Balance Due                                                                                  $                         0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Amend lists, statements or schedules to comport with developments which may have occurred before or at the
                 meeting of creditors.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation in or services rendered in connection with: any adversary proceedings involving the Debtor or
               the case; Rule 2004 examination(s); defense of lift stay motion; and any other services not typically required in
               most cases.
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     March 28, 2019                                                              /s/ Arthur G. Baumeister, Jr.
     Date                                                                        Arthur G. Baumeister, Jr.
                                                                                 Signature of Attorney
                                                                                 Baumeister Denz LLP
                                                                                 172 Franklin Street, Suite 2
                                                                                 Buffalo, NY 14202
                                                                                 (716) 852-1300 Fax: (716) 852-1344
                                                                                 abaumeister@bdlegal.net
                                                                                 Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                    Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
                                  Description: Main Document , Page 92 of 104
                                                               United States Bankruptcy Court
                                                                     Western District of New York
 In re      BAK USA Technologies Corp.                                                              Case No.
                                                                                   Debtor(s)        Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


I, the Director of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       March 28, 2019                                             /s/ David Still
                                                                        David Still/Director
                                                                        Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                    Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
                                  Description: Main Document , Page 93 of 104
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                     425 Michigan Avenue, LLC
                     McGuire Development
                     344 Cayuga Road
                     Buffalo, NY 14225


                     Aaron M. Bishop
                     64 Homestead Avenue
                     Depew, NY 14043


                     Alex A. Fernandez
                     100 Ellwood Avenue
                     Buffalo, NY 14222-3000


                     Ali H. Al Shemmary
                     51Fayer Street
                     Buffalo, NY 14207


                     Amanda B. Schiferle
                     184 Sprucewood Terrace
                     Buffalo, NY 14221


                     B. Thomas Golisano
                     c/o Fishers Asset Management
                     1 Fishers Road
                     Pittsford, NY 14534


                     Be Relevant Group, LLC
                     1 News Plaza
                     Buffalo, NY 14203


                     Bertholt L. Schroeder
                     21 Woodward Avenue
                     Upper
                     Buffalo, NY 14214


                     Bo Zhang
                     216 Wendel Avenue
                     Buffalo, NY 14223


                     Brian M. Sas
                     1273 Hertel Avenue
                     Buffalo, NY 14216




    Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
                  Description: Main Document , Page 94 of 104
                 Buffalo News
                 1 News Plaza
                 P.O. Box 5183
                 Buffalo, NY 14240


                 California Franchise Tax Board
                 P.O. Box 942857
                 Sacramento, CA 94257-0511


                 Chameleon Communications
                 510 Franklin Street
                 Buffalo, NY 14202


                 Cheryl A. Green
                 110 Old Meadow Drive
                 East Amherst, NY 14051


                 Cheryl A. Green, Esq.
                 500 Seneca Street
                 Unite3-7
                 Buffalo, NY 14204


                 Christian Bak
                 c/o Leslie Zemnick
                 20 Waterside Plaza
                 Apartent 5A
                 New York, NY 10010


                 Christina Collins
                 7154 Ward Road
                 North Tonawanda, NY 14120


                 Christopher M. Jankowski
                 157 Trowbridge Street
                 Buffalo, NY 14220


                 Colorado Department of Revenue Denver
                 Denver, CO 80261-0008



                 Commercial Bank of Ethopia
                 TF CPC
                 Addis Ababa
                 ETHIOPIA



Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 95 of 104
                 Dataprise, Inc.
                 9600 Blackwell Road, 4th Fl.
                 Rockville, MD 20850


                 Don Eaves
                 225 Hinman Street
                 Wilson, NY 14172


                 Dun & Bradstreet
                 P.O. Box 75434
                 Chicago, IL 60675


                 Dun & Bradstreet
                 c/o Global Hawk Resources
                 P.O. Box 2010
                 Methuen, MA 01844


                 Edovo
                 215 W. Superior Street
                 Suite 600
                 Chicago, IL 60654


                 Education Alliance, LLC
                 Program: Success Files
                 4400 N. Federal Hightway, Suite 210-27
                 Boca Raton, FL 33431


                 Educators Network
                 75 Mill Street
                 Colchester, CT 06415


                 Elitegroup Computer Systems, Inc.
                 c/o David Tsai, Esq.
                 Pillsbury Winthrop Shaw Pittman LLP
                 Four Embarcadero Center, 22nd Floor
                 San Francisco, CA 94111


                 Eric W. Robinson
                 64 Brook Edge Road
                 Depew, NY 14043


                 Eva C. Bak
                 39 Days Park
                 Buffalo, NY 14201



Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 96 of 104
                 EWI
                 1250 Arthur E Adams Drive
                 Columbus, OH 43211


                 Expert Moving LLC
                 1585 Main Street
                 Buffalo, NY 14209


                 Florida Department of Revenue
                 1415 W. US Highway 90, Suite 115
                 Lake City, FL 32055-6156


                 GeoSAS Consulting Service PLC
                 c/o Kidane Zista
                 285 Ashland Avenue
                 Buffalo, NY 14222


                 Gideon Paul Arugollu
                 72 Winton Street
                 Buffalo, NY 14214


                 Great Lakes Building Systems
                 116 Gruner Road
                 Buffalo, NY 14227


                 GS1 US, Inc.
                 7887 Washington Village Drive
                 Suite 300
                 Dayton, OH 45459


                 Halo Branded Solutions
                 3182 Momentum Place
                 Chicago, IL 60689


                 Halo Branded Solutions
                 c/o Biehl & Biehl, Inc.
                 P.O. Box 87410
                 Carol Stream, IL 60188


                 Hanover Insurance
                 P.O. Box 580045
                 Charlotte, NC 28258-0045




Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 97 of 104
                 Hodgson Russ
                 The Guaranty Building
                 140 Pearl Street, Suite 100
                 Attention: James Thoman
                 Buffalo, NY 14202


                 Ian M. Donnelly
                 845 Potomac Avenue
                 Buffalo, NY 14209


                 Internal Revenue Service
                 P.O. Box 7346
                 Philadelphia, PA 19101-7346


                 Iowa Department of Revenue
                 P.O. Box 10466
                 Des Moines, IA 50306-0466


                 James A. Colombo III
                 427 Prospect Avenue
                 Apartment 3
                 Buffalo, NY 14201


                 James E. Soyle
                 10760 Bodine Road
                 Clarence, NY 14031


                 Jennifer S. Delair
                 20 Cherrywood Ridge
                 Holland, NY 14080


                 Kansas Department of Revenue
                 P.O. Box 758571
                 Topeka, KS 66675-8571


                 Karthik Tha Shanmugasundaram
                 2100 Sheridan Drive
                 Apartment 114
                 Buffalo, NY 14223


                 Keller Bros. & Miller
                 401 Franklin Street
                 Buffalo, NY 14202




Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 98 of 104
                 Kentucky Department of Revenue
                 P.O. Box 181, Station 52
                 Frankfort, KY 40602-0181


                 Koushikee Chatterjee
                 59 LaSalle Avenue
                 Apartment 315
                 Buffalo, NY 14214


                 Kristen A. Johnson
                 346 Conneticut Street
                 Apartment 502
                 Buffalo, NY 14213


                 Luis A. Fernandez
                 39 Days Park
                 Buffalo, NY 14201


                 Luke Letosky
                 73 Harrison Avenue
                 Hicksville, NY 11801


                 Lumsden & McCormick LP
                 369 Franklin Street
                 Buffalo, NY 14202


                 Lumsden & McCormick LP
                 c/o ABC/Amega
                 500 Seneca Street
                 Suite 400
                 Buffalo, NY 14204


                 Matt E. Malloy
                 7743 Back Creek Road
                 Hamburg, NY 14075


                 Michael R. Dutka
                 2332 Winterberry Drive
                 Lake View, NY 14085


                 Michael S. Seamans
                 220 Wayside Drive
                 Depew, NY 14043




Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 99 of 104
                 Michael Smeal
                 133 South 900 E
                 Apartment 4
                 Salt Lake City, UT 84102


                 Michigan Department of Treasury
                 P.O. Box 30803
                 Lansing, MI 48909


                 Microsoft Corporation
                 Attn: Jeff Martinson
                 1 Microsoft Way
                 Redmond, WA 98052-6399


                 Microsoft Corporation
                 Attn: OEM Contracts
                 Americas Operations Center
                 6100 Neil Road
                 Reno, NV 89511


                 Mohawk Global
                 P.O. Box 3065
                 Syracuse, NY 13220


                 New Jersey Division of Taxation
                 P.O. Box 333
                 Trenton, NJ 08646-0333


                 New York State Dept of Tax
                 Bankruptcy Unit
                 POB 5300
                 Albany, NY 12205-0300


                 New York State Thruway
                 EZ Pass Violations Processing Center
                 P.O. Box 15186
                 Albany, NY 12212


                 North Dakota Office of State Tax Commiss
                 600 E. Boulevard Avenue
                 Department 127
                 Bismarck, ND 58505


                 Oscar Prada-Gonzalez
                 551 7th Street
                 Buffalo, NY 14201

Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 100 of 104
                 Package Design & Supply
                 1014 Northampton Street
                 Buffalo, NY 14211


                 Paychex
                 33 Dodge Road
                 Suite 110
                 Getzville, NY 14068


                 Phillips Lytle LLP
                 One Canalside
                 125 Main Street
                 Buffalo, NY 14203


                 PS Elliott Services, Inc.
                 1767 Kenmore Avenue
                 Buffalo, NY 14217


                 Quest Diagnotics
                 P.O. Box 740709
                 Atlanta, GA 30374


                 R. Wayne LeChase Irrevocable Trust
                 c/o Fishers Asset Management
                 1 Fishers Road
                 Pittsford, NY 14534


                 Rachel M. Ernisse
                 449 Richmond Avenue
                 Buffalo, NY 14222


                 Samantha L. Pierce
                 600 11th Avenue North
                 Apartment 102
                 Nashville, TN 37203


                 Sara F. Vanhoose
                 2480 Linwood Avenue
                 #1
                 Niagara Falls, NY 14305


                 Shawn M. Saffer
                 304 Wellington Road
                 Floor #1
                 Buffalo, NY 14216


Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 101 of 104
                 South Carolina Department of Revenue
                 P.O. Box 125
                 Columbia, SC 29214-0400


                 South Dakota Department of Revenue
                 445 E. Capital Avenue
                 Pierre, SD 57501


                 Spectrum Business f/k/a Time Warner
                 P.O. Box 70872
                 Charlotte, NC 28272


                 Spectrum Industries, Inc.
                 925 First Avenue
                 P.O. Box 400
                 Chippewa Falls, WI 54729


                 Speed Global Services
                 2299 Kenmore Avenue
                 Buffalo, NY 14207


                 Steven Adamski Jr.
                 33 Montfort Drive
                 Buffalo, NY 14225


                 StrategizeIT-Egypt, LLC
                 Flat 2, Building 63, Street 9
                 Asmarat heights Compound
                 Mokattam, Cairo
                 EGYPT


                 Streamline Designs
                 3475 Niagara Falls Boulevard
                 North Tonawanda, NY 14120


                 Synnex Corp.
                 39 Pelham Ridge Drive
                 Greenville, SC 29615


                 Timothy M. Dietrich
                 210 North Wells Street
                 #3601
                 Chicago, IL 60606




Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 102 of 104
                 TIPS
                 The Interlocal Purchasing System
                 4845 US Hwy 271 N.
                 Pittsburg, TX 75686


                 United Way of Buffalo & Erie County
                 742 Delaware Avenue
                 Buffalo, NY 14209


                 UPS
                 P.O. Box 7247-0244
                 Philadelphia, PA 19170


                 UPS
                 c/o RMS
                 P.O. Box 361348
                 Columbus, OH 43236


                 US Bank Equipment Finance
                 1310 Madrid Street
                 Marshall, MN 56258


                 Verizon
                 500 Technology Drive
                 Suite 550
                 Bankruptcy Department
                 Saint Charles, MO 63304


                 Working Knowledge LLC
                 c/o Getman & Biryla LLP
                 800 Rand Building
                 14 Lafayette Square
                 Buffalo, NY 14203


                 Working Knowledge, LLC
                 435 Lawrence Bell Drive
                 Suite 3
                 Buffalo, NY 14221


                 Zachary T. Swan
                 416 South Street
                 East Aurora, NY 14052




Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
              Description: Main Document , Page 103 of 104
                                                               United States Bankruptcy Court
                                                                     Western District of New York
 In re      BAK USA Technologies Corp.                                                                    Case No.
                                                                                   Debtor(s)              Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for BAK USA Technologies Corp. in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 March 28, 2019                                                       /s/ Arthur G. Baumeister, Jr.
 Date                                                                 Arthur G. Baumeister, Jr.
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for BAK USA Technologies Corp.
                                                                      Baumeister Denz LLP
                                                                      172 Franklin Street, Suite 2
                                                                      Buffalo, NY 14202
                                                                      (716) 852-1300 Fax:(716) 852-1344
                                                                      abaumeister@bdlegal.net




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
                    Case 1-19-10605-CLB, Doc 1, Filed 03/29/19, Entered 03/29/19 12:59:59,
                                  Description: Main Document , Page 104 of 104
